Willoughby, J.
— The appellant was convicted in the criminal court of Marion county, Indiana, on an indictment charging him with having obtained money by false pretenses, and from the judgment of. conviction he appeals and assigns as error: (1) That the court erred in overruling his motion to quash the indictment. (2) That the court erred in overruling his motion for a new trial. (3) That the court erred in overruling his motion in arrest of judgment.
The appellant’s brief does not contain a copy of the indictment, does not state in substance the contents thereof, and does not contain a copy of the motion to quash, nor the substance of such motion, although it says the motion was in writing. In the absence of any statement of the substance of said indictment or a copy thereof, and of the substance of the motion to quash or a copy of it, in appellant’s brief, such brief presents no question as to the correctness of the court’s action in overruling the motion to quash the indictment. Scott v. State (1911), 176 Ind. 382, 96 N. E. 125; Myers v. State (1909), 171 Ind. 673, 87 N. E. 141.
*695Appellant says the court erred in overruling his motion for a new trial, but such motion is not set out in said brief, nor the substance of it stated therein. When neither the motion for a new trial nor the substance thereof is set out in appellant’s brief all questions sought to be presented thereby are waived. Tongret v. Carlin (1905), 165 Ind. 489, 79 N. E. 887; State, ex rel. v. Birden (1918), 187 Ind. 466, 119 N. E. 865; City of New Albany v. Kiefer (1919), 70 Ind. App. 289, 123 N. E. 361.
Appellant also fails to set out in his brief his motion in arrest of judgment or the substance of it. Where neither the indictment upon which the judgment is founded nor the motion in arrest is set out in appellant’s brief, nor the substance of either of them stated therein, no question is presented to this court for decision. Myers v. State, supra.
No error being made to appear, the judgment is affirmed.